         Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 1 of 16


                  6:19-cv-638

                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

JANE CTC-GT DOE                           §
         Plaintiff                        §
                                          §
vs.                                       §
                                          §     C.A. No. ________________
CENTRAL TEXAS COLLEGE                §
     Defendant
________________________________________________________________________

                        PLAINTIFF’S ORIGINAL COMPLAINT

         COMES NOW, Plaintiff “JANE CTC-GT DOE” to file her “Plaintiff’s

Original Complaint” as follows:

                                      PREAMBLE
        NURSING STUDENT EXPELLED BECAUSE OF ETHNICITY AND
                                NOT BEING A U.S. CITIZEN
         Plaintiff Jane was a student at Central Texas College seeking her lifelong dream
of becoming a nurse. Plaintiff Jane is not from the United States but is married to an
officer in the United States Army and is extremely proud of her having become a
permanent resident of the United States. Unfortunately, as Jane proceeded with her
nursing studies at Central Texas College, Jane was ultimately expelled because Jane was
prohibited from proceeding with her clinical coursework with the Veteran Affairs medical
facilities because Jane is not a citizen of the United States. This is a suit for damages and
declaratory relief as to the discrimination suffered by Jane due to an unconstitutional
policy of Central Texas College.



                                                                                           1
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
         Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 2 of 16




                               A. NATURE OF THE SUIT

         1.       Plaintiff Jane (defined hereafter) is a female born outside of the United

States, is a permanent resident of the United States, married to an officer of the United

State Army, and has long dreamed of becoming a nurse. Knowing Jane’s ethnicity

and citizenship status, Defendant CTC (defined hereafter) admitted Jane into its

nursing program. However, such admission was a fraud and sham, because CTC

knew that Jane would never be able to complete her clinical coursework because CTC

policies required all nursing students to be citizens of the United States.

         2.       As Plaintiff Jane progressed with Jane’s CTC coursework, Jane was

ultimately required to proceed with her clinical coursework, which CTC conducted

exclusively through United States Veteran’s medical facilities. But, because Plaintiff

Jane was only a permanent resident of the United States and not a citizen of the United

States, CTC expelled Jane because Jane was prohibited from completing her clinical

coursework at the Veteran’s facilities.

         3.       Plaintiff Jane was also denied accommodations required by federal law

as a result of Jane’s Disabilities (defined hereafter). Plaintiff Jane has been left with

no choice to file this Complaint for damages and declaratory relief.

         4.       Plaintiff Jane now files this original action for damages and equitable

relief pursuant to:
                                                                                         2
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
         Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 3 of 16




                  (a)   28 USC §§ 2201 and 2202;

                  (b)   Section 504 of the Rehabilitation, Comprehensive
                        Services, and Developmental Disabilities Act of 1978, 29
                        U.S.C. § 794;

                  (c)   Title II of the Americans with Disabilities Act, 42
                        U.S.C.A. §§ 12131–50 (2011); and

                  (d)   42 U.S.C. § 1983 with regards to:

                              Defendant’s denial (under the color of law) of
                              Plaintiff Jane’s equal protection, procedural due
                              process violations, and substantive due process
                              rights granted by the Fourteenth Amendment to the
                              U.S. Constitution.

                                       B.   PARTIES

         5.       Plaintiff “JANE CTC-GT DOE” (“Jane”) is an individual residing in

the State of Texas. Because of the privacy issues involved in this matter and the real

and eminent threat of further retaliation by Defendant and others because of Jane’s

ethnicity and status as a permanent resident, Jane is hereby exercising her rights to

proceed with this matter anonymously.

         6.       The need to protect the identity of Plaintiff Jane does not hinder the

defense of this matter by Defendant, for the facts are well known to the Defendant.

When applying the applicable tests (created by jurisprudence applicable to this Court)




                                                                                      3
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
         Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 4 of 16




to balance the needed protection of privacy versus any inconvenience to the

Defendant, the protection of Jane’s privacy prevails.

         7.       At such time as the Court might agree on procedures designed (a) to

protect the privacy of Plaintiff Jane including the adoption of an appropriate

protective order, and (b) to protect Plaintiff Jane from further retaliation, Jane’s

identity shall be disclosed to Defendant,

         8.       Defendant CENTRAL TEXAS COLLEGE (“CTC”) is a public

community college operating in the State of Texas that receives grants and other

funding from the United States and may be served with summons by serving its

Chancellor as follows:

                                    CENTRAL TEXAS COLLEGE
                                     c/o Jim Yeonopolus, Chancellor
                                   6200 W. Central Texas Expressway
                                           Killeen, Texas 76549

                              C. JURISDICTION and VENUE

         9.       The jurisdiction of this Court is in accordance with 28 U. S. C. § 1331

as involving a federal question proceeding arising under:

                        (a)    28 USC §§ 2201 and 2202;

                        (b)    Section 504 of the Rehabilitation, Comprehensive
                               Services, and Developmental Disabilities Act of
                               1978, 29 U.S.C. § 794 (“Section 504”);

                                                                                       4
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
         Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 5 of 16




                        (c)    Title II of the Americans with Disabilities Act, 42
                               U.S.C.A. §§ 12131–50 (2011) (“ADA”); and

                        (d)    §1983 of Title 42 of U.S.C. (“Section 1983”).

         10.      Venue is proper in the Western District of Texas (Waco) because

Defendant CTC operates in, and from, Killeen, Bell County, Texas (which is within

the Western District of Texas), and the underlying events took place in Killeen, Bell

County, Texas, which is within the Waco Division of the Western District of Texas.

                              D. FACTUAL ALLEGATIONS

                                    Who is Plaintiff Jane?

         11.      Plaintiff Jane is a woman born outside of the United States, with English

as her second language.

         12.      Both of Plaintiff Jane’s parents were dentists, and Jane grew up with a

strong passion to serve others.

         13.      At age 16, Plaintiff Jane moved to Arizona for the primary purpose of

learning English during Jane’s junior year of high school. Jane’s efforts were hugely

successful, as Jane graduated with honors from Jane’s high school.

         14.      Plaintiff Jane did so well, that Jane was offered numerous scholarships

to various colleges and universities.




                                                                                         5
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
         Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 6 of 16




         15.      While taking a break from Plaintiff Jane’s college studies, in 2016 Jane

began working with a non-verbal autistic teenage in New York City.

         16.      Jane’s subsequently also worked with other young children with autism,

epilepsy, and cerebral palsy.

         17.      Although Jane always knew she wanted to be a nurse, Jane’s experience

with the disabled children in New York ignited Jane’s passion towards nursing in a

way never previously imaged by Jane.

         18.      Plaintiff Jane then became engaged to a young man destined for a career

in the Army as an officer. Fort Hood was the known destination, so Plaintiff Jane

moved to Killeen and enrolled with Defendant CTC to obtain her degree in nursing.

                                     Jane’s Disabilities.

         19.      Plaintiff Jane herself was diagnosed at an early age with Attention

Deficit Hyperactivity Disorder (“ADHD”) which is a disability recognized by both

Section 504 and the ADA.

         20.      While attending Defendant CTC, Plaintiff Jane was also diagnosed with

Dyslexia, another condition recognized as a disability under Section 504 and the

ADA. For the purposes hereof, Plaintiff Jane’s ADHD and Dyslexia shall be

collectively referred to as “Jane’s Disabilities.”


                                                                                        6
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
         Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 7 of 16




         21.      Notwithstanding that Section 504 and the ADA require Plaintiff Jane be

granted certain accommodations to facilitate Jane’s educational needs, Defendant

CTC provided none.

                        CTC’s Unconstitutional Citizen Only Policy.

         22.      Included in the handbook and policies and procedures of Defendant

CTC’s nursing program is a provision related to the citizenship of CTC’s students,

which states that the completion of a student’s clinical placement is conditioned upon

the United States citizenship of the student and the failure of a student to obtain such

clinical placement due to the student’s non-citizenship status will result in the forced

withdrawal of the student (hereafter, “CTC’s Citizen’s Only Policy”).

                             Defendant’s Actions towards Jane.

         23.      With regards to Plaintiff Jane’s Disabilities, Defendant CTC never

provided Jane with any of the federally required accommodations.

         24.      Further, as Plaintiff Jane progressed through Jane’s nursing program

with Defendant CTC, the time arrived for Jane’s clinical placement. However, the

only clinical placement offered to Jane was with the United States Veteran’s medical

facilities, which do not accept permanent residents.

          25. As a result, Plaintiff Jane was unable to proceed with Jane’s clinical

placement, and Defendant CTC expelled Jane (“Expulsion”).
                                                                                      7
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
         Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 8 of 16




          26. Plaintiff Jane was offered no appeal of the enforcement of CTC’s

Citizen’s Only Policy or any other due process related thereto.

          27. For the purposes hereof, Defendant’s failure to provide Plaintiff Jane the

required accommodations, the failure to provide any due process to challenge CTC’s

Citizen’s Only Policy, and the resulting Expulsion of Jane shall be collectively

referred to hereafter as the “Actions Against Jane.”

                                        Harm to Jane.

         28.      The harm done to Plaintiff Jane as a result of Defendant CTC’s Actions

Against Jane have been devastating to Jane, personally, physically and

professionally.

         29.      Plaintiff Jane has suffered severe physical injuries as well as emotional,

and economic harm as a result of the CTC’s Actions Against Jane and shall suffer

future physical, emotional, and economic harm.

         30.      Further, CTC’s Actions Against Jane were unconscionable, intentional,

and made in bad faith with full knowledge that the damage to Plaintiff Jane would

follow Jane for the rest of her life, and represent actions of deliberate indifference to

Jane.




                                                                                          8
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
         Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 9 of 16




         31.      Defendant CTC’s Expulsion of Plaintiff Jane because of CTC’s Citizen

Only Policy was also a violation of Jane’s constitutional rights as a permanent

resident.

                     Defendant’s Action Under the Color of State Law.

         32.      The administrators participating in Defendant CTC’s Actions Against

Jane are the applicable policy makers of Defendant CTC, or, were individuals

assigned by such policymakers, and were implementing the policies and customs of

Defendant CTC.

         33.      Further, if such policies are not, in fact written, each of the

administrators participating in Defendant CTC’s Actions Against Jane (as applicable

policymakers, or, as individuals assigned by such policymakers) were implementing

the policies and customs of Defendant CTC in accord with the customs and practices

of Defendant CTC.

                                 Administrative Remedies.

         34.      There are no administrative remedy preconditions (“Preconditions”)

required prior to seeking relief under the laws being invoked herein by Plaintiff Jane.

Even if such Preconditions did exist, the actions of Defendant have shown that such

efforts would be utterly futile.


                                                                                     9
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
        Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 10 of 16




         35.      As a result of Defendant CTC’s Actions Against Jane, Plaintiff Jane was

forced to engage an attorney and pursue this action to redress such wrongs.

         36.      All conditions precedent to Plaintiff Jane bringing these claims have

been met.

                         E. PLAINTIFF’S CAUSE OF ACTION

         37.      Plaintiff Jane incorporates by reference the facts set forth in Article D:

 FACTUAL ALLEGATIONS hereof.

                          COUNT ONE: DECLARATORY JUDGMENT

         38.      Plaintiff Jane was expelled from Defendant CTC because of CTC’s

Policy of Citizen’s Only.

         39.      However, because Defendant’s CTC’s Policy of Citizen’s Only illegally

discriminates against permanent residents of the United States, such as Plaintiff Jane,

Plaintiff Jane seeks a declaration by this Court as to the unconstitutionality of CTC’s

Policy of Citizen’s Only, as allowed by 28 USC §§ 2201 and 2202.

         40.      Plaintiff Jane has been harmed as a direct and proximate result of

Defendant CTC’s enforcement of CTC’s unconstitutional Policy of Citizen’s Only.

         41.      As a result of the foregoing, Plaintiff Jane also hereby seeks recovery of

all actual and consequential damages available to Jane in accordance with 28 USC

§§ 2201 and 2202.
                                                                                         10
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
        Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 11 of 16




                      COUNT TWO: SECTION 504 VIOLATIONS

         43.      As a public college operated in the State of Texas that receives grants

and other funding from the United States, Defendant CTC falls under the jurisdiction

and requirements of Section 504.

         44.      As mandated by Section 504, Defendant CTC is prohibited from

discriminating against students having been diagnosed with various disabilities.

         45.      Plaintiff Jane’s Disabilities qualify as disabilities covered by Section

504, and Defendant CTC’s Actions Against Jane are direct violations of Section 504.

         46.      Defendant CTC’s Actions Against Jane in violation of Section 504

have caused Plaintiff Jane to suffer a loss of benefits and created economic losses,

including all actual, consequential, continuing, and future compensatory damages,

for which Plaintiff Jane now sues in accord with Section 504.

         47.      Defendant CTC’s Actions Against Jane in violation of Section 504

have caused Plaintiff Jane to suffer mental and emotional distress and damages,

including all actual, consequential, continuing, and future compensatory damages,

for which Plaintiff Jane now sues in accord with Section 504.




                                                                                       11
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
        Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 12 of 16




                          COUNT THREE: ADA VIOLATIONS

         48.      As a public college operated in the State of Texas that receives grants

and other funding from the United States, Defendant CTC falls under the jurisdiction

and requirements of the ADA.

         49.      As mandated by the ADA, Defendant CTC is prohibited from

discriminating against students having been diagnosed with various disabilities.

         50.      Plaintiff Jane’s Disabilities qualify as disabilities covered by the ADA,

and Defendant CTC’s Actions Against Jane are direct violations of the ADA.

         51.      Defendant CTC’s Actions Against Jane in violation of the ADA have

caused Plaintiff Jane to suffer a loss of benefits and created economic losses,

including all actual, consequential, continuing, and future compensatory damages,

for which Plaintiff Jane now sues in accord with the ADA.

         52.      Defendant CTC’s Actions Against Jane in violation of the ADA have

caused Plaintiff Jane to suffer mental and emotional distress and damages, including

all actual, consequential, continuing, and future compensatory damages, for which

Plaintiff Jane now sues in accord with the ADA.




                                                                                        12
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
        Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 13 of 16




                                COUNT FOUR: SECTION 1983

         53.      Section 1983 of Title 42 of the United States Code provides, in part,:

                       “Every person who under color of any statute, ordinance,
                       regulation, custom, or usage, of any State…subjects, or
                       causes to be subjected, and citizen of the United States…to
                       the deprivation of any rights, privileges, or immunities
                       secured by the Constitution and laws, shall be liable to the
                       part injured in an action at law, suit in equity, or other
                       proper proceeding for redress…”

         54.      The administrators implementing Defendant CTC’s unconstitutional

Citizen’s Only Policy were state actors, exercising their delegated duties acting under

the color of state law while committing CTC’s Actions Against Jane of Plaintiff Jane

and resulted in the violation of Plaintiff Jane’s rights under:

                  a.       the procedural due process requirements of the United
                           States Constitution as set forth in the Fourteenth
                           Amendment, in violation of Jane’s Property Rights;

                  b.       the substantive due process requirements of the United
                           States Constitution set forth in the Fourteenth Amendment
                           in violation of Jane’s Property Rights; and

                  c.       the equal protection requirements of the United States
                           Constitution set forth in the Fourteenth Amendment in
                           violation of Jane’s Property Rights.

         55.       Under the Fourteenth Amendment to the Constitution of the United

States, Plaintiff Jane has the right, as a student attending a publicly funded college,

to be free from the CTC’s Actions Against Jane.
                                                                                           13
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
        Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 14 of 16




         56.      Because of the CTC’s Actions Against Jane, Plaintiff Jane has been

denied her guaranteed equal protection, procedural due process, and substantive due

process rights as set forth in the Fourteenth Amendments. As a result of such

violations, Defendant have violated Jane’s right under 42 U.S.C. § 1983 (hereafter,

“Section 1983 Violations”).

         57.      Plaintiff Jane has suffered economic, emotional distress, and

psychological damage to Jane’s character, prestige, standing in Jane’s community as

well as a loss of benefits and opportunities as a direct and proximate result of

Defendant’s Section 1983 Violations as to Plaintiff Jane.

         58.      As a result of the foregoing, Plaintiff Jane hereby seeks recovery of all

actual and consequential damages available to her in accordance with Section 1983.

                         COUNT FIVE: PUNITIVE DAMAGES

         59.      Defendant CTC’s Actions Against Jane in violation of Section 1983

were unconscionable, intentional and willful, or at a minimum, were committed with

a lack of regard for, or with reckless indifference to, Plaintiff Jane’s federally

protected rights, thereby entitling Plaintiff Jane to punitive damages pursuant to

Section 1983, for which Plaintiff Jane now seeks.




                                                                                        14
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
        Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 15 of 16




                                COUNT SIX: ATTORNEYS’ FEES

         60.      Plaintiff Jane should be awarded her reasonable and necessary

attorneys’ fees incurred in relation to the foregoing as allowed by applicable law.

                    COUNT SEVEN: POST JUDGMENT INTEREST

         61.      Plaintiff Jane also requests post judgment interest as may be allowed by

applicable law.

                                 F. REQUEST FOR JURY

         62.      Plaintiff Jane hereby requests that a jury be empaneled, and, that the

foregoing causes of actions and requests for relief be presented to such jury for

resolution.

                                G. PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Jane prays that: summons be issued upon

Defendant; upon final trial hereof, that the Court make the requested declarations,

that judgment be entered in favor of Plaintiff Jane for the actual, consequential, and

exemplary damages set forth herein including post judgment interest; that Plaintiff

Jane be reimbursed her reasonable and necessary attorneys’ fees required to bring

this matter; that all costs of Court be taxed against Defendant; and that Plaintiff Jane

have such further and other relief, general and special, both at law or in equity, to

which she may show herself to be justly entitled.
                                                                                       15
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
        Case 6:19-cv-00638-ADA-JCM Document 1 Filed 10/31/19 Page 16 of 16




         Respectfully submitted,

                                    Gorman Law Firm, pllc



                                     By:
                                           Terry P Gorman, Esq.
                                           Texas Bar No. 08218200
                                           tgorman@school-law.co
                                     901 Mopac Expressway South, Suite 300
                                     Austin, Texas 78746
                                     Telephone: (512) 980-4556 (direct)
                                     Telecopier: (512) 597-1455
                                     ATTORNEYS FOR PLAINTIFF
                                     JANE CTC-GT DOE




                                                                             16
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.10.31
